By the Court —
Ltjmpkin, J., delivering the opinion.
By examining the Acts of 1857-8-9, there seems to be some confusion in the legislation of the State. The General Assembly seems to have jumbled together, the education of poor children and a common school educational system. Still, we think that the maximum amount of compensation allowed for children, entitled to the benefits of the public school funds, should in no case exceed the sum of sixteen dollars. The third section of the Act of 1859, (Pamphlet Acts, page 29,) is an extension of the second section of the Act of 1858, (Pamphlet Acts, 49,) as to the branches to be taught, and at tlqp same time a limitation of the fifth section of the Act of 1857, *346(Pamphlet Acts, page 10,) as to the compensation to be allowed.
The third section of the Act of 1859 reads thus: “ That the words elementary branches wherever occurring in the Act, of which this is amendatory, shall be construed to mean spelling, reading, writing and arithmetic; but children entitled to the benefits of the public school funds shall not be debarred from pursuing the studies of English grammar and geography, the tuition of which shall be paid for out of said funds, provided said tuition shall not exceed the rates of sixteen dollars per annum.”
It has been ingeniously argued by Mr. Cook, that “tuition” in this section, applies to the branches of “English grammar and geography,” and this construction perhaps would do no great violence to the language. But we rather think, perhaps, in strictness of meaning, it relates to “ the children,” used in the previous part of the sentence or section, and not to the study of “English grammar and geography.” At any rate we are quite sure that the Legislature never could have intended to pay extra compensation for these studies beyond the sixteen dollars allowed for the elementary branches previously enumerated.
Let the judgment be affirmed.